Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 15, 2017

                                    No. 04-17-00372-CV

                   Layla Claire Martin OSLEY and Milton J. Flick, Trustee,
                                         Appellants

                                              v.

                                 Doris Jacqueline NAYLOR,
                                          Appellee

               From the 343rd Judicial District Court, McMullen County, Texas
                            Trial Court No. M-14-0035-CV-C-1
                    The Honorable Starr Boldrick Bauer, Judge Presiding


                                       ORDER
        After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on September 15, 2017. See TEX. R. APP. P. 38.6(b), (d). Before the
extended due date, Appellant filed an unopposed second motion for a forty-two day extension of
time to file the brief until October 27, 2017. See id. R. 10.5(b).
       Appellant’s motion is GRANTED. Appellant’s brief is due on October 27, 2017. Any
subsequent motion for extension of time to file Appellant’s brief will be disfavored.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2017.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court